Citation Nr: 0815283	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-23 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received that 
is sufficient to reopen a claim of entitlement to service 
connection for degenerative disc disease (DDD) of the lumbar 
and cervical spine, and is so whether the claim may be 
granted.  

2.  Whether new and material evidence has been received that 
is sufficient to reopen a claim of entitlement to service 
connection for bilateral knee disorders.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy.  

5.  Entitlement to service connection for gynecological 
disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to June 
1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in January 2008.  A copy of the transcript 
of that hearing is of record.

As will be explained below, the Board is reopening the claim 
of service connection for DDD of the lumbar and cervical 
spine.  The Board will then remand this claim to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
further development and consideration before readjudicating 
it on the underlying merits.  Also subjects of the remand are 
the issues of entitlement to service connection for PTSD, 
entitlement to service connection for diabetes mellitus with 
peripheral neuropathy, and entitlement to service connection 
for gynecological disorders.  VA will notify the veteran if 
further action is required on her part concerning these 
claims.  




FINDINGS OF FACT

1.  In August 2000, the RO determined that service connection 
was not warranted for back disorders.  The veteran was 
notified of her procedural appellate rights in a letter that 
same month.  She, however, did not appeal the decision.  

2.  Evidence submitted since the August 2000 RO decision 
bears directly and substantially upon the specific matter at 
hand, and in connection with evidence previously assembled of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for back disorders (lumbar and cervical).  

3.  In August 2000, the RO determined that service connection 
was not warranted for bilateral knee disorders.  The veteran 
was notified of her procedural appellate rights in a letter 
that same month.  She, however, did not appeal the decision.  

4.  Evidence submitted since the August 2000 RO decision 
either does not bear directly and substantially upon the 
specific matter at hand, is cumulative or redundant, or it is 
not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim of service 
connection for bilateral knee disorders.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for DDD of the lumbar and 
cervical spine has been received.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001, 2007).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral knee 
disorders has not been received.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2001, 2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify her what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the claim of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for DDD of the lumbar and cervical spine, 
considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter below, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bilateral knee disorders, a December 2001 
letter to the veteran from the RO specifically notified her 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate her 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence she was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in her possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic examinations, and statements 
and testimony from the veteran and her representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the December 2001 VCAA letter mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

DDD of the Lumbar and Cervical Spine and Bilateral Knee 
Disorders

The RO initially denied service connection for back and knee 
disorders in August 2000, and the veteran did not file a 
notice of disagreement with that decision.  In August 2000, 
the service treatment records were unavailable.  She did not 
respond to a request to furnish current medical evidence of 
back or knee conditions, and the claims were denied.  

In an August 2000 letter, the veteran was notified of this 
decision and of her procedural and appellate rights.  She did 
not appeal this decision, and it is final.  38 U.S.C.A. § 
7105(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  Note: The veteran filed a claim for service 
connection for various conditions, to include the back and 
knees in July 2001.  While a liberal standard is applied in 
determining whether a communication constitutes a Notice of 
Disagreement (NOD), the communication in question must at 
least refer to the rating decision in question and be in 
terms that can be reasonably construed as expressing 
disagreement or dissatisfaction with the determination and a 
desire for appellate review.  38 C.F.R. § 20.201; Stokes v. 
Derwinski, 1 Vet. App. 201, 203 (1991): see also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  The veteran's submission 
of claims for service connection in July 2001 does not meet 
this standard, and the document is not considered a valid NOD 
of the August 2000 denial of his claims of service connection 
for back and knee disorders.  

Decisions of the RO are final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In effect, the veteran filed to reopen previously denied 
claims in July 2001.  The matters under consideration are 
whether DDD of the lumbar and cervical spine and bilateral 
knee disorders were incurred in or aggravated during the 
veteran's active military service or are otherwise related to 
service.  In order for these claims to be reopened, evidence 
must be presented or secured since the 2000 determination 
which is relevant to, and probative of, the matters under 
consideration.  

The evidence associated with the claims file subsequent to 
the August 2000 decision includes the veteran's service 
treatment records, statements by the veteran to include her 
testimony at a personal hearing in January 2008, duplicates 
of records previously considered, and additional postservice 
private and VA treatment records dated from 1995 through 
2001.  

The veteran's service treatment records show that she was 
seen on numerous occasions for low back and neck complaints.  
Post service records show that she incurred injury at Glidden 
Paints Manufacturing in 1995.  Worker's Compensation hearing 
records show that she claimed that back and neck injuries 
were associated with the injury which occurred in January 
1995.  Initial X-rays were within normal limits, but 
additional X-rays 0in August 1995 show DDD in the cervical 
and lumbar spine.  These diagnoses continue to the present 
day.  

As to the claim to reopen the previously denied claim of 
entitlement to service connection for back disorders, the 
above evidence is new.  It was not previously of record at 
the time of the August 2000 rating decision.  It is not 
cumulative of prior evidence because it actually shows 
clinical evidence of a back disorder and clinical evidence of 
back and neck complaints during service.  It also shows post 
service back and neck injury.  The evidence is relevant and 
probative of the issue regarding back and neck complaints and 
bears directly and substantially upon the facts regarding 
whether the veteran's in-service complaints might have 
resulted in chronic back and neck problems, or whether 
current back and neck conditions resulted from the post 
service injury in 1995.  Since the credibility of the 
evidence is presumed in determining whether new and material 
evidence has been submitted, this evidence is relevant and 
probative of the issue of whether the veteran's DDD of the 
lumbar and cervical spine was incurred as a result of active 
service.  Justus, supra, at 513.  

As to the claim to reopen the previously denied claim of 
entitlement to service connection for bilateral knee 
disorders, however, the above evidence is not new.  
Statements and testimony submitted subsequent to the 2000 RO 
denial are presumed to be true, see Justis v Principi, 3 Vet. 
App. 510, 513 (1992).  However, in this case, her statements 
and testimony are repetitive of previous statements which 
were previously considered by the RO in 2000, and are 
therefore not new.  Essentially, her contention remains the 
same and that is the current bilateral knee disorders are of 
service origin.  This was her contention at the time of the 
previously denied claim.  Moreover, while her contentions as 
to etiology of this condition have been considered, and while 
she is competent as a lay person to report on that which he 
has personal knowledge, see Layno v. Brown, 6 Vet. App. 465, 
470 (1994), there is no evidence of record that the veteran 
has specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, in addition to not being new, her statements and 
annotations are not material to the issue.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  

The service treatment records added to the file do not 
reflect complaints of, or treatment for, knee problems.  Post 
service treatment records added to the file since 2000 do 
show treatment for bilateral leg pain as early as 2001, but 
this was noted to be possibly associated with nerve 
impingement secondary to obesity.  Additional records reflect 
continued complaints of joint pain, to include the knees.  
This pain is not attributed to any incident of military 
service by medical personnel.  

While these records were not previously considered in 2000, 
they do not represent competent evidence that the veteran's 
current bilateral knee complaints are of service origin.  
Instead, they suggest that her knee complaints were initially 
reported many years after service and were noted by medical 
personnel to be associated with obesity which is not a 
service-connected condition.  As a result, the Board 
concludes that the evidence submitted in support of the claim 
of service connection for bilateral knee conditions since the 
2000 RO decision is cumulative of evidence previously 
considered or does not bear directly and substantially upon 
the issue at hand, and in connection with the evidence 
previously considered of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The Board concludes that the evidence received 
since the August 2000 denial of service connection for knee 
disorders is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for DDD of the lumbar and 
cervical spine is reopened; to this extent only, the appeal 
is granted.  

New and material evidence has not been submitted to reopen a 
claim for service connection for bilateral knee disorders.  
The appeal is denied.  
REMAND

As noted above in the above decision, the Board determined 
that there was new and material evidence to reopen the 
veteran's claim of service connection for DDD of the lumbar 
and cervical spine.  In light of this decision and because 
additional evidentiary development is necessary, the entire 
record must be reviewed on a de novo basis following the 
remand development requested below.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  As to the issue of service connection for DDD of 
the lumbar and cervical spine, a VA examiner has not 
specifically evaluated the veteran's condition nor provided 
an opinion as to whether current back and neck disorders are 
related to service or to the post service injury in 1995.  

As to the veteran's claim of service connection for PTSD, it 
is her contention that alleged inservice personal assaults of 
a sexual nature occurred on two occasions.  On one occasion, 
she alleges that she was raped.  She also reports that she 
started drinking during service and was court-martialed for 
this.  The Board notes that she also reports a long history 
of pre-service sexual abuse.  PTSD is among the post service 
psychiatric diagnoses.  

38 C.F.R. § 3.304(f)(3) provides the following guidance:  If 
a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

38 C.F.R. § 3.304(f)(3) also provides that VA may seek an 
opinion from a medical or mental health professional as to 
whether the record includes evidence of behavioral changes 
during service which suggest that the claimed assault 
actually occurred.  As stated above, the veteran claims that 
she was court-martialed during service for alcohol abuse.  As 
the veteran's service records were only recently added to the 
record, there is the possibility that additional personnel 
records might be available.  The majority of records added to 
the file in 2005 were medical in nature.  By regulation, if 
the veteran was court-martialed during service, the 
significance of such evidence must be addressed by medical 
personnel.  After reviewing the evidence now in the claims 
file, the Board believes that additional development of the 
medical evidence is appropriate in this particular case.

At the January 2008 personal hearing, the veteran testified 
that she was diagnosed with diabetes mellitus very shortly 
after discharge from service in 1990.  She recalled that she 
applied for a job as a truck driver and that she was found to 
have diabetes when she underwent the physical for employment.  
She was told to watch her diet and exercise.  She recalled 
that the trucking company was in Dallas, Texas, and that they 
might possibly have record of her exam.  Review of the record 
as it currently stands reflects no diagnosis of diabetes 
mellitus during service or for several years thereafter.  The 
veteran often gave a medical history that indicated that the 
condition was diagnosed in approximately 1991 or the mid 
1990s.  However, as there is a possibility to obtain records 
showing the diabetes mellitus within a short period of time 
after service discharge, an attempt should be made to do so.  

It is also contended that service connection is warranted for 
gynecological disorders.  The recently obtained service 
treatment records reflect that the veteran was treated on 
numerous occasions during service for "pelvic pain" and 
gynecological disorders, to include a yeast infection, 
chlamydia, and vaginal discharge.  Postservice treatment 
records reveal additional gynecological treatment with 
diagnoses to include endometriosis, trichromoniasis, vaginal 
candidiasis, (1997) and vaginitis (2006).  Given the current 
record, the Board concludes that a VA examination/etiological 
opinion is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The actions identified herein are 
consistent with the duties to notify and 
assist imposed by the VCAA. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  However, 
identification of specific actions 
requested on remand does not relieve the 
RO of the responsibility to ensure full 
VCAA compliance.  Hence, in addition to 
the actions requested below, the AMC RO 
should also undertake any other 
development or notification action deemed 
warranted by the VCAA prior to 
adjudicating the claims on appeal.

2.  The AMC RO should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
any of the conditions on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  She should be asked 
to provide specific information regarding 
the trucking company for which she 
underwent a physical evaluation in 
approximately 1990 for employment.  This 
company was in Dallas, Texas.  

With any necessary authorization from the 
veteran, the AMC RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The AMC RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any outstanding 
service personnel or disciplinary 
records, dated from February 1985 
through June 1990.  This request should 
specifically include any reports 
concerning the veteran's reported court 
martial for alcohol abuse.  If any of 
the requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

4.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the AMC RO should arrange for the 
following development.  

As to examinations requested below, the 
claims file must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The veteran should undergo a VA 
examination to include orthopedic 
findings of his cervical and lumbar 
spine.  The examiner should clearly 
identify all current cervical and 
lumbar disabilities.  With respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent 
with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that any disability found 
is medically related to any incident of 
service.  The examiner should reconcile 
any opinion with the post service 
evidence of a work injury to the back 
in 1995.  The physician should set 
forth all examination findings, along 
with the complete rationale for the 
conclusion reached.  

5.  The veteran should be scheduled for 
a VA psychiatric examination by a 
psychiatrist.  It is imperative that 
the claims file be made available to 
and be reviewed by the examiner, to 
specifically include all service 
medical and personnel records. Any 
indicated special tests, such as PTSD 
psychological testing, should be 
accomplished.  All acquired psychiatric 
disorders found on examination should 
be clearly reported.  After reviewing 
the claims file (to specifically 
include service personnel records) and 
examining the veteran, the examiner 
should respond to the following:

a)  Is there evidence of behavioral 
changes during service which make it at 
least as likely as not that the claimed 
sexual assault(s) took place?

b)  If so, does the veteran have PTSD 
causally related to such inservice 
sexual assault(s)?

c)  Was an acquired psychiatric 
disability other than PTSD manifested 
during service?

d)  Was a psychosis manifested within 
one year of discharge from service?

6.  If and only if post service 
treatment records are obtained as a 
result of the remand directives above 
which show diagnosis of diabetes 
mellitus in the year after discharge 
from service, a VA examination should 
be conducted by an appropriate 
physician to provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that diabetes mellitus 
with peripheral neuropathy is medically 
related to any incident of service.  

7.  Also, the veteran should be 
afforded a VA gynecological examination 
in order to determine the nature and 
etiology of any current 
pelvic/gynecological disability.  As 
indicated above, prior to the 
examination, the examiner is requested 
to review the claims folder.  

The examiner should indicate whether 
the veteran currently has any 
pelvic/gynecological disability(ies).  
If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that any 
current pelvic/gynecological disability 
was caused or aggravated by service, to 
include the alleged inservice sexual 
assaults.  A complete rationale for any 
proffered opinion should be provided.  

NOTE:  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.  
38 C.F.R. § 3.655 (2007).  If the 
appellant fails to report for a scheduled 
examination, the AMC RO should obtain and 
associated with the claims file a copy or 
copies of the notice or notices of 
examination sent to the appellant by the 
appropriate VA medical facility.  

8.  After completion of the above and any 
other development the AMC/RO should deem 
necessary, the AMC/RO should review the 
expanded record and determine if service 
connection for any of the claimed 
disabilities is warranted.  If any claim 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


